Name: Commission Regulation (EEC) No 1162/86 of 22 April 1986 amending Regulation (EEC) No 574/86 laying down detailed rules for the application of the supplementary trade mechanism
 Type: Regulation
 Subject Matter: international trade;  Europe;  agricultural activity;  tariff policy;  trade policy
 Date Published: nan

 No L 106/6 Official Journal of the European Communities 23 . 4 . 86 COMMISSION REGULATION (EEC) No 1162/86 of 22 April 1986 amending Regulation (EEC) No 574/86 laying down detailed rules for the appli ­ cation of the supplementary trade mechanism AE 1 movement certificate or an AE 2 form or by an EUR 1 movement certificate or an EUR 2 form ; Whereas provision should be made so that agricultural products subject to the supplementary trade mechanism in a Member State and accompanied either by an AE 1 movement certificate or an AE 2 form or by an EUR 1 movement certificate or an EUR 2 form should also be released for consumption in that Member State under cover of an STM licence, since the holder of the said certificates of forms may subsequently obtain T 2 LES or T 2 LPT documents ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accesssion of Spain and Portugal , Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in Agricultural products between Spain and Portugal (2), and in particular Article 1 3 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common orgaization of the market in cereals ('), as last amended by Regulation (EEC) No 3793/85 (4), and in particular Articles 12 (2), 15 (5), 16 (6) and 24 thereof, and the corresponding provisions in the other Regulations on the common organization of the markets in agricultural products, Whereas Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the applica ­ tion of the supplementary trade mechanism (5) provides that specific entries are to be made in box 20 (a) of the STM licence to indicate the Member State in which the said licence is valid ; whereas the STM licence requires the release for internal consumption of agricultural products having the status T 2 or T 2 ES or T 2 PT, depending on the Member State where the STM licence is to be presented ; Whereas Article 18 of Commission Regulation (EEC) No 409/86 of 20 February 1986 on administrative coopera ­ tion methods designed to safeguard during the transi ­ tional period the free movement of goods between the Commnity as constituted on 31 December 1985 on the one hand and Spain and Portugal on the other and between those two new Member States (6) provides that a T 2 LES or T 2 LPT document may be issued retrospecti ­ vely for agricultural products accompanied either by an Article 1 Article 5 of Regulation (EEC) No 574/86 is hereby amended as follows : 1 . In paragraph 1 , the following subparagraph is added : 'The provisions of the second subparagraph shall also apply to products accompanied by an AE 1 movement certificate of an AE 2 form .' 2 . In paragraph 2, the following subparagraph is added : 'The provisions of the second subparagraph shall also apply to products accompanied either by an AE 1 movement certificate or an AE 2 form or by an EUR 1 movement certificate or an EUR 2 form .' 3 . In paragraph 3 , the following subparagraph is added : 'The provisions of the second subparagraph shall also apply to products accompanied by an AE 1 movement certificate or an AE 2 form .' 4 . In paragraph 4, the following subparagraph is added : 'The provisions of the second subparagraph shall also apply to products accompanied by an EUR 1 move ­ ment certificate or an EUR 2 form .' (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 367, 31 . 12 . 1985 , p. 7 . (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986 . (4) OJ No L 367, 31 . 12 . 1985, p . 19 . O OJ No L 57, 1 . 3 . 1986, p. 1 . (j OJ No L 46, 25 . 2 . 1986, p. 5 . 23 . 4 . 86 Official Journal of the European Communities No L 106/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 April 1986 . For the Commission Frans ANDRIESSEN Vice-President